Citation Nr: 1336251	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-48 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the right knee.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1997 to March 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to ensure a total review of the evidence.

The Board notes that a motion to advance the Veteran's appeal on the docket was submitted in May 2012.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) and 38 C.F.R. § 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.

In this case, Veteran requested her case be advanced on the docket due to financial hardship.  In support of her motion the Veteran included documentation of overdue water/sewer bill, final notice of overdue electric bill, overdue telephone bill, and disconnected cable due to overdue payment.  The Board sympathizes with the Veteran's tough financial situation however this documentation is not sufficient to establish "severe financial hardship" as contemplated by 38 C.F.R. § 20.900(c).  Accordingly the motion to advance the Veteran's case on the docket is denied.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking increased ratings for her service-connected back condition and bilateral knee conditions.  Unfortunately, the Board finds all these issues must be remanded.  

The Veteran's claims file includes extensive VA treatment records through May 2011 and private records from Sandhills Regional Medical Center from August 2011 which were all submitted directly to the RO.  VA regulations provide that if additional evidence is received by the agency of original jurisdiction after the statement of the case had been issued then a supplemental statement of the case will be issued addressing the additional evidence.  38 C.F.R. § 19.37(a).  However, in this case the most recent Statement of the Case is from October 2010 and does not reflect the RO considered any medical records after July 2010.  As such, the Board finds the additional new, non-cumulative evidence was submitted to the RO before certification to the Board but was not addressed in a supplemental statement of the case and remand is required.  Upon remand the RO should also consider additional VA treatment records through May 2013 contained in the Veteran's file on the "Virtual VA" system.  

Additionally, the Board notes in these updated VA treatment records from 2012 the Veteran asserted her back and bilateral knee pain had gotten worse.  Therefore a new VA examination should also be provided upon remand to determine the current status of her service-connected conditions.

Finally, the Board notes the claims file is unclear as to whether the Veteran currently has a representative.  The file reflects the Veteran initially appointed the North Carolina Department of Veterans Affairs as her representative in April 2009.  In February 2011 the North Carolina Department of Veterans Affairs submitted a written statement clearly withdrawing their representative of the Veteran.  Accordingly no representative was credited in the heading of this decision.  However, the North Carolina Department of Veterans Affairs has continued to submit documentation in support of the Veteran's claim after February 2011, for example in June 2011, September 2011, and October 2012.  Therefore upon remand the RO should also contact the North Carolina Department of Veterans Affairs and clarify whether they currently represent the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records since May 2013 and associate them with the claims file.

2.  After obtaining any available updated records, provide the Veteran with an examination to evaluate the nature and severity of her service-connected back, right knee, and left knee conditions.  The examiner should be provided with the Veteran's claims file, including the updated VA and private treatment records, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  The examiner should specifically address the Veteran's contentions that her conditions have worsened.

3.  Clarify whether the Veteran is currently represented by the North Carolina Department of Veterans Affairs.  Any response from the Veteran and the NCDVA should be documented in the claims file.

4.  Consider all evidence in the claims file, including VA treatment records through May 2011 and private records from the Sandhills Regional Medical Center from August 2011 in the Veteran's physical claims file, VA treatment records through May 2013 in Virtual VA, and any available recent VA treatment records.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and any representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

